       Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 1 of 16 PageID# 1


 AO 241
(Rev. 01/15)

                                                                                                                 MAiU^O" M.



                                  Petition for Relief From a Conviction or Sentence
                                                By a Person in State Custody
                                                                                                        CLERK, US. DISTF.       ■ /,'URT
                                                                                                            A1 FXANDRIA.
                                (Petition Under 28 U.S.C.§ 2254 for a Writ of Habeas Corpus)


                                                            Instructions


  1.       To use this form, you must be a person who is currently serving a sentence under a judgment against you in a state
           court. You are asking for relief from the conviction or the sentence. This form is your petition for relief.

 2.        You may also use this form to challenge a state Judgment that imposed a sentence to be served in the future, but
           you must fill in the name ofthe state where the Judgment was entered. If you want to challenge a federal judgment
           that imposed a sentence to be served in the future, you should file a motion under 28 U.S.C. § 2255 in the federal
           court that entered the J udgment.

 3.        Make sure the form is typed or neatly written.

 4.        You must tell the truth and sign the form. If you make a false statement of a material fact, you may be
           prosecuted for perjury.

 5.        Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
           not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit a
           briefor arguments, you must submit them in a separate memorandum.

 6.        You must pay a fee of$5. Ifthe fee is paid, your petition will be filed. If you cannot pay the fee, you may ask to
           proceed in forma pauperis(as a poor person). Also, you must submit a certificate signed by an officer at the
           institution where you are confined showing the amount of money that the institution is holding for you.
 7.        In this petition, you may challenge the Judgment entered by only one court. If you want to challenge a Judgment
           entered by a different court(either in the same state or in different states), you must file a separate petition.

 8.        When you have competed the form, send the original to the correct Clerk ofthe United States District Court:

                 Clerk                                              or                Clerk
                 United States District Court                                         United States District Court
                   for the Eastern District of Virginia                                for the Western District of Virginia
                  701 East Broad Street, Suite 3000                                    210 Franklin Road SW,Suite 540
                  Richmond, VA 23219                                                   Roanoke, VA 24011-2208

           If you want a file-stamped copy ofthe petition, you must enclose an additional copy ofthe petition and ask the
           court to file-stamp it and return it to you.

 9.        CAUTION; You must include in this petition all the grounds for relief from the conviction or sentence that
           you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
           in this petition, you may be barred from presenting additional grounds at a later date.

 10.       CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
           should request the appointment of counsel.




                                                                                                                     i9

                                                                                                              RIU:
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 2 of 16 PageID# 2
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 3 of 16 PageID# 3
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 4 of 16 PageID# 4
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 5 of 16 PageID# 5
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 6 of 16 PageID# 6
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 7 of 16 PageID# 7
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 8 of 16 PageID# 8
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 9 of 16 PageID# 9
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 10 of 16 PageID# 10
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 11 of 16 PageID# 11
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 12 of 16 PageID# 12
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 13 of 16 PageID# 13
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 14 of 16 PageID# 14
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 15 of 16 PageID# 15
Case 1:19-cv-01631-AJT-IDD Document 1 Filed 12/27/19 Page 16 of 16 PageID# 16
